Where the Superior Court of Fulton County dismissed the writ of certiorari to the Criminal Court of Fulton County in a bond-forfeiture case "because the solicitor-general of the circuit had not been served with copy of the proceedings or given any notice," Held:
(a) A failure to give the solicitor-general at least ten days' written notice of the sanction of a writ of certiorari to which the State is a party and of the time and place of hearing (unless prevented by unavoidable cause), or to obtain a waiver of such notice, is fatal to the proceedings. Moore
v. State, 96 Ga. 309 (22 S.E. 960); Glenn v. State, 122 Ga. 593, 595 (50 S.E. 371); Culbreth v. State, 115 Ga. 242 (41 S.E. 594); McElhannon v. State, 112 Ga. 221
(37 S.E. 402); Butts v. State, 90 Ga. 450
(16 S.E. 96); Scott v. State, 75 Ga. App. 684 (2-a) (44 S.E.2d 391);  Hudson v. State, 21 Ga. App. 506 (94 S.E. 581);  Johnson v. State, 2 Ga. App. 181 (1) (58 S.E. 415); Code § 19-212; Constitution of 1945, art. VI, sec. XI, par. II (Code, Ann., § 2-4602). See, in this connection, Williams v.  State, 121 Ga. 195 (48 S.E. 938). Service upon *Page 134 
and notice to the Solicitor of the Criminal Court of Fulton County is insufficient to cure the defect.
(b) The court did not err in dismissing the writ of certiorari.
Judgment affirmed. Gardner and Townsend, JJ., concur.
                       DECIDED DECEMBER 13, 1948.